DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to because in Fig. 11, should reference character 3ad instead 
read – 3ab – (please see paragraph [0050], lines 3-4 and [0051], line 5)? 
Also, in Fig. 15, please verify/correct the two occurrences of reference character 4a in Fig. 15.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Part/section D as shown in Fig. 16 is not referred to in the Brief Description of the Drawings section.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: mop head insertion groove 3ab as recited in paragraph [0050], lines 3-4; back part 5k as recited in paragraph [0056], line 16.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
5.	The disclosure is objected to because of the following informalities:
	Paragraph [0051], line 9, please correct “water tank. bin Water…”.
	Paragraph [0052], line 18, should “…to be arc” is grammatically incorrect.
	Paragraph [0054], line 10, should “…to be arc” is grammatically incorrect.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 3, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
CN 107007213 A (hereinafter Zhang).
	At the outset, corresponding U.S. Patent Application Publication US 2019/0254495 (hereinafter Zhang) is being referenced for English translation).
	As for claim 1, Zhang discloses in Figs. 1-11 a self-cleaning automatically-stored electrical mop (paragraph [0027]), comprising a pull rod or mop rod assembly 41, a mop head component or assembly 1 arranged at a lower end of the mop rod assembly 41 (Figs. 1 and 2), and a basin body 46 defining a cleaning base assembly used for storing and cleaning the mop head assembly 1 (Figs. 7-11), wherein: the 
	As for claim 3, wherein the mop rod assembly 41 includes at least two connecting sections since it is telescopic (paragraph [0035]) and which sections are deemed detachably connected, with appropriate disassembly, if so desired.
	As for claim 10, wherein a water flowing groove or positioning slot 50 (top piece 23 erected in water flowing groove 50 to lash open the flap door 13 into trash bin 17 as recited in paragraph [0038]; or which can also be any part/section of the cleaning groove 48, e.g., lower/lowest portion of the cleaning groove 48 along the downwards sloping wall or even at the bottom plateau surface of the cleaning groove 48 in Fig. 11) used for storing the cleaning roller 10 is formed in the cleaning groove 48 (Figs. 7 and 11).
	As for claim 11, wherein “a bottom surface” (a broader recitation; does not mean a bottommost or lowest surface) of the cleaning groove 48 is slanted or oblique (best seen in Fig. 11; Figs. 7-9 and 11).



Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of U.S. Patent Application Publication US 2020/0253447 (hereinafter Wang et al.).
	Zhang discloses all of the recited subject matter as previously recited above with the exception of wherein the motor is connected to the cleaning roller through a transmission assembly, the transmission assembly includes a change gear set, a transmission belt, and a roller connector which are sequentially connected, the roller connector is rotatably arranged on the mop head shell, and the cleaning roller is assembled on the roller connector. Wang et al. discloses in Fig. 10, for example, an electrical cleaning device wherein a motor 190 is connected to a cleaning roller 108 through a transmission assembly, the transmission assembly includes a gear set, a transmission belt 206, and a drive head or roller connector 212 which are sequentially connected, the roller connector 212 is rotatably arranged on a base or head shell 14, and the cleaning roller 108 is assembled on the roller connector 212 (paragraph [0109]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Zhang with a motor is connected to .

12.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang.
	As for claim 4 reciting wherein the mop rod assembly includes three connecting sections, the three sections are respectively a handle assembly, an upper rod assembly, and a lower rod assembly which are sequentially and detachably connected, and the mop head assembly 1 is detachably connected to the lower rod assembly, to the extent that Zhang already teaches the mop rod assembly 41 can be telescopic (paragraph [0035]), it would be well within the capabilities of one skilled in the art  and thus obvious to provide for several/multiple handle/rod connecting sections (three or any number for that matter) are sequentially and detachably connected (detachable, with proper disassembly, if so desired), to merely extend the reach/length of the mop during use into harder-to-reach places and/or to avoid a user from bending over during use.

13.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of U.S. Patent No. 6,463,616 (hereinafter Morokutti).
	Zhang discloses all of the recited subject matter as previously recited above with the exception of wherein a water pump used for discharging cleaning water is arranged on the mop head shell and has an output end connected to a nozzle arranged on the mop head shell, and a water outlet end of the . 

14.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of 
CN 205181256 U.
	Zhang discloses all of the recited subject matter as previously recited above with the exception of wherein the cleaning assembly includes a water-squeezing scraper strip arranged on an edge of a positioning slot. Note, Zhang already teaches a positioning slot 50 (Fig. 7). CN 205181256 U teaches in Figs. 8 and 9, for example, a cleaning assembly includes a water-squeezing scraper strip 240 arranged on an edge of a positioning slot (groove/slot that 230 rests on in Fig. 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang such that the cleaning assembly includes a water-squeezing scraper strip arranged on an edge of a positioning slot as suggested by CN 205181256 U to enhance/improve the cleaning of the cleaning roller by getting rid of debris/dirty water thereon.

.

15.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view CN 205181256 U as applied to claims 1 and 11-13 above, and further in view of Morokutti.
	The patent to Morokutti teaches the concept in Fig. 1 and 2b, for example, of a water pump 92 used for discharging cleaning water arranged on a cleaning head frame/shell 1, 2 and has an output end connected to a nozzle 94 arranged on a cleaning head shell, and a water outlet end of the nozzle 94 can spray water out of the head onto the floor (col. 8, lines 38-48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Zhang with a water pump used for discharging cleaning water arranged on the mop head shell and having an output end connected to a nozzle arranged on the mop head shell, and a water outlet end of the nozzle sprays water out of the mop head shell onto a floor as suggested by Morokutti to enhance the overall cleaning operation. It is well within the capabilities of one skilled in the art to spray the water onto the floor at any time during operation, i.e., before the cleaning roller is used or during use of the cleaning roller and depending on the degree of cleaning desired.



Allowable Subject Matter
16.	Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 5-8 are allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 5 (claims 6-8 depend or ultimately depend on claim 5), particularly, wherein the handle assembly includes a handle shell, and an insertion section is formed at a lower end of the handle shell and is provided with an elastic arm connected to the upper rod assembly; the upper rod assembly includes an upper rod shell, an upper insertion groove allowing the insertion section to be inserted therein is formed in an end of the upper rod shell, a clamping groove matched with the elastic arm is formed in a side wall of the upper insertion groove, and the upper rod shell is provided with a handle release button used for releasing the elastic arm; the handle release button includes a button cap and a button rod stretching into the clamping groove; the button cap penetrates through a wall plate of the upper rod shell, and a limit protrusion matched with the wall plate is arranged on a lower edge of the button cap; and the upper insertion groove is defined by an insertion groove wall plate, the clamping groove is formed in an internal wall of the insertion groove wall plate, the button rod is sleeved with a return spring, and the return spring has an end abutting against the button cap as well as an end abutting against an external surface of the insertion groove wall plate.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Li et al., MacGregor and Li are pertinent to various electrical mop roller arrangements.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723